UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7164



LACY WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus


MARVIN L. POLK; BOYD BENNETT; CATHY JUDGE;
JENNIE   LANCASTER;   MARSHALL PIKE; BENNY
LANGDON; JOHN A. MANESS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-04-144-5-FL)


Submitted:   December 23, 2004            Decided:   January 10, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacy Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lacy Williams, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Williams v.

Polk, No. CA-04-144-5-FL (E.D.N.C. Apr. 20, 2004).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -